Citation Nr: 1400504	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastatic cancer of the neck and head with an unknown primary site.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The service member was on active duty from February 1966 to February 1969, to include service in the Republic of Vietnam from February 1968 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded the claim on appeal in June 2012.  As the Board has remanded the Veteran's claim, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

The appellant testified at a Central Office hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.  


FINDING OF FACT

Metastatic cancer of the neck and head with an unknown primary site was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's metastatic cancer of the neck and head with an unknown primary site is related to his service, to include as due to his exposure to herbicide agents therein.



CONCLUSION OF LAW

Service connection for metastatic cancer of the neck and head with an unknown primary site, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an October 2006 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The October 2006 letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying any pertinent evidence not currently associated with the claim, and the Veteran volunteered his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the appellant's service treatment records, post-service private treatment records, and a VA opinion rendered in April 2013.  The VA opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

In obtaining a VA opinion, and readjudicating the claim, there was compliance with the June 2012 remand directive as there is now sufficient information and evidence to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for malignant tumors are presumed to be service connected if manifested within the first post service year to a degree of 10 percent.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's service treatment records, including Reports of Medical Examinations in August 1968 and in February 1969 for separation purposes and Reports of Medical Histories in August 1968 and February 1969 for separation purposes, are silent for complaints, findings, treatment, or diagnosis of any cancer of the head and neck, and there is no evidence that cancer of the head and neck was manifested to a compensable degree in the first year following his discharge from active duty.  Indeed, in October 2003, the Veteran stated that his cancer began in 2002.  Consequently, service connection for cancer of the head and neck (with unknown primary site) on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from cancer of the head and neck continuously since service.  See 38 C.F.R. § 3.303(b).

Instead, the Veteran presents the theory of entitlement that his cancer of the head and neck is causally related to his exposure to Agent Orange in service.  In the case of a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, service connection for respiratory cancers (defined as cancer of the lung, bronchus, larynx, or trachea) will be rebuttably presumed if such disorder manifests to a degree of ten percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The evidence of record reflects that the Veteran's cancer of the head and neck originated from an unknown primary site.  As the Veteran is not shown to have a respiratory cancer, as that is defined in the applicable regulations, the presumptions with respect to herbicide exposure do not provide a basis for an award of benefits.  

With respect to any of the Veteran's contentions that he has a respiratory cancer, he is competent to describe any discernible symptoms of his cancer, but any statements referring to such cancer as being a respiratory cancer are not competent evidence, as he is a layperson, and lacks the training to render medical diagnoses; the question of the primary site of a cancer determined to be of unknown primary site is one that is eminently medical in nature and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, while the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, the most probative evidence of record does not show that the Veteran has had a respiratory cancer at any time; consequently, the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307, 3.309 do not apply to his cancer.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, a letter from Dr. J.W.L., Jr. dated in August 2006 reflects that the Veteran's only risk factors for his metastatic cancer were smoking over thirty years ago and exposure to Agent Orange.  The physician stated that he thought Agent Orange exposure could be a risk factor in the onset of cancer.  

A letter from T.S.S., D.O, dated in September 2006 reflects that the physician treated the Veteran for many years prior to his relocation to Florida.  The physician stated that, during his treatment, there was never any indication that the Veteran had exposure to any carcinogen other than his prior exposure to Agent Orange during service.  The physician opined that the Veteran's exposure to Agent Orange could be a contributing factor to the metastatic carcinoma diagnosed in 2002.  

A letter from Dr. J.W.L., Jr., dated in April 2012 reflects that the physician stated that the cause of the Veteran's carcinoma is at this point unknown, although he was exposed to Agent Orange in Vietnam.  

A letter from Dr. W.L.H. dated in April 2012 reflects that the Veteran is and has always been a non-smoker and non-user of tobacco products.  The physician stated that the Veteran has never been a heavy user of alcohol, and has no family history of throat cancer.  The physician opined that the Veteran has no risk factors for throat cancer, making it a very rare and unusual disease process.  Therefore, the physician opined that it is more likely than not that Agent Orange played a major role in the Veteran's developing cancer.  

In April 2013, a VA oncologist reviewed the Veteran's claims file.  The examiner noted the common risk factors, and also noted that the Veteran may or may not have human papilloma virus (HPV), which is an independent risk factor.  The examiner stated that there is currently no data of an association between head and neck cancer and Agent Orange exposure and that eighty to ninety percent of head and neck cancers are associated with known risk factors; smoking, betal nut chewing, and alcohol abuse.  The examiner stated that, while smoking is decreasing, the incidence of squamous cell cancer of the oropharyngeal is increasing, likely related to exposure to HPV.  The examiner referred to many studies to support the aforementioned findings.  Considering all of this, examiner opined that the cancer at issue is less likely than not, caused by, related to or aggravated by Agent Orange exposure.  

As a lay person, the Veteran is competent to state that he has had symptoms of the claimed disorder and the statements that he has had these symptoms are credible.  However, the onset and etiology of his cancer is a medical issue that requires scientific, technical, or other specialized knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran, is not competent to provide this type of testimony.  

The Board notes that there are contradictory medical opinions regarding the etiology of the Veteran's metastatic cancer of the neck and head.  The Board has considered the opinions from Dr. W.L.H., T.S.S., and Dr. J.W.L., Jr. noted above.  However, the April 2012 opinion of Dr. W.L.H. is based on the inaccurate factual premise that the Veteran is and has always been a non-smoker and non-user of tobacco products, and that the Veteran has no risk factors for his cancer.  [This, however, is inconsistent with the information provided by others that the Veteran had a history of chemical exposure as a mechanic and a history of smoking.  Private treatment records from Pensacola Radiation Oncology dated in July 2002 reflect that the Veteran was a retired aircraft maintenance technician from Delta Airlines and quit smoking 30 years earlier.  He stated that he smoked about a pack a week up until he quit.]  Thus, the April 2012 opinion of Dr. W.L.H. is not probative, as it is based on the inaccurate factual premise.  

Moreover, the Board finds it significant that the aforementioned opinions from Dr. J.W.L., Jr., and T.S.S., addressed only the possibility that the claimed disability began in service.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  Additionally, the Board notes that the April 2013 VA opinion was provided by an oncologist who referred to multiple studies in his opinion.  As the April 2013 VA opinion is adequately explained and has as its basis an underpinning expertise and clinical experience in cancers, the opinion is afforded great probative weight and value.  Thus, the Board finds that the opinions from T.S.S., Dr. W.L.H., and Dr. J.W.L., Jr. are outweighed by the opinion of the April 2013 VA oncologist.  

In short, the greater weight of the evidence shows metastatic cancer of the neck and head with an unknown primary site was not present until many years after service, and that it is unrelated to such service, to include exposure to herbicides.  As the preponderance of the evidence is against the claim, service connection for metastatic cancer of the neck and head with an unknown primary site is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for metastatic cancer of the neck and head with an unknown primary site is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


